250 S.W.3d 440 (2008)
Ronald GORDON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89517.
Missouri Court of Appeals, Eastern District, Division Two.
April 22, 2008.
Frank A. Anzalone, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jayne T. Woods, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Ronald Gordon (Movant) appeals from the trial court's judgment denying his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was found guilty of first-degree domestic assault, in violation of section 565.072 RSMo 2000[1] and armed criminal action, in violation of section 571.015. Movant was sentenced to concurrent terms of ten and three years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal, we conclude that the trial court did not clearly err. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise stated.